Citation Nr: 1756306	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-05 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for meningioma (claimed as a pituitary tumor), to include as secondary to exposure to ionizing radiation and herbicides/environmental toxins.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to August 1970.

This appeal comes before the Board of Veteran's Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  By that rating action, the RO denied service connection for the issue on appeal.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Philadelphia, Pennsylvania, RO.

In November 2015, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing conducted via the Philadelphia, Pennsylvania, RO.  A transcript of that hearing has been associated with the Veteran's electronic claims folder.

The Board has previously remanded the issue on appeal to afford the Veteran a VA medical examination.  See Remand, dated February 26, 2016.  The VA provided the Veteran with that examination in July 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Regrettably, the Board finds that additional development is required before it can decide the claim on appeal.

A review of the record shows that the Veteran was last issued a supplemental statement of the case (SSOC) with respect to the issue before the Board in August 2016.  In September 2016, Dr. A.B., one of the Veteran's treating physicians, prepared a letter in support of the Veteran's claim, indicating, in pertinent part, that the state of the medical literature did not rule out an etiological relationship between the Veteran's meningioma and his conceded exposure to herbicides-specifically Agent Orange-while on a temporary tour of duty (TDY) at Anderson Air Force Base (AFB), Guam.  See Letter, dated September 13, 2016.  The AOJ did not consider that letter.  Further, the Veteran did not submit a waiver of AOJ consideration when submitting Dr. A.B.'s letter.  As the substantive appeal in this case was submitted prior to February 2, 2013, without a waiver of AOJ consideration, relevant and non-duplicative evidence received at the Board after the last SSOC must first be considered by the AOJ.  38 C.F.R. § 19.37(a), 20.1304(c) (2017).  Therefore, the AOJ must consider the new evidence before the case can be returned to the Board for further appellate consideration.  Additionally, the Board finds that the AOJ should obtain an addendum opinion from the July 2016 VA examiner in light of Dr. A.B.'s letter.

Accordingly, the case is REMANDED for the AOJ to take the following actions:

1.	Obtain pertinent outstanding VA or non-VA medical records, if any, following the procedures set forth in 38 C.F.R. § 3.159(c) (2017).

2.	Following completion of the above, request an addendum opinion from the VA examiner who performed the July 2016 VA medical examination.  If that examiner is not available, request an addendum opinion from a qualified medical professional, who must state that she/he has undertaken a complete and thorough review of the Veteran's claims folder.

The VA examiner should furnish an opinion with respect to the following question:  

Is it at least as likely as not (50 percent or greater probability) that the Veteran's meningioma is of service onset or otherwise related thereto, to include the Veteran's conceded exposure to herbicides and environmental toxins while on TDY at Anderson AFB, Guam?  The VA examiner should specifically review and comment on the state of medical literature regarding whether exposure to Agent Orange leads to an increased risk for meningioma.  The VA examiner should reconcile his/her opinion with the April 2009 opinion prepared by Dr. H.M., the July 2016 opinion of the VA examiner, and the September 2016 opinion prepared by Dr. A.B.

The examiner is hereby advised that the Veteran's exposure to herbicides and environmental toxins, to included Agent Orange, while on TDY to Anderson AFB, Guam, is conceded.

A complete rational for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and he/she must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there is any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.	Readjudicate the Veteran's claim, based on the entirety of the evidence, to include the September 2016 letter from Dr. A.B. and the requested VA examiner's addendum opinion.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

